THOMPSON, Presiding Judge,
dissenting.
This is an appeal from a divorce judgment. Because I would reverse the trial court’s judgment as to the related issues of alimony and the division of the parties’ marital property, I respectfully dissent. I believe the trial court incorrectly determined that the husband’s interest in Esca-tawpa River Woodlands, Inc., and his interest in his law firm were his separate property and could not be considered in fashioning an equitable property division.
In addition, in her brief to this court, the wife asserts that the trial court erred by failing to make a finding that the husband had committed domestic abuse and by failing to grant the divorce on the ground that the husband had physically abused the wife. In support of her argument, the wife cites the Custody and Domestic or Family Abuse Act (“the Act”), §§ 30-3-130 through -136, Ala.Code 1975. Moreover, in its no-opinion order of affirmance, this court relies on Ex parle Fann, 810 So.2d 631 (Ala.2001), a supreme court opinion applying the Act. The Act applies when custody is an issue. See § 30-3-131. Because custody is not an issue in this case, the Act does not apply, and I believe the *224court unnecessarily relies on Ex parte Fann in its no-opinion order of affirmance.